DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed March 18, 2021.
Claims 1-20 are pending.  Claims 1, 7, 14, 12, 20 are pending.
The objection of claims 7 and 14 are withdrawn in view of Applicants amendment.
Claims 1-2, 6, 8-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al.
Claims 3-4, 9 stands rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al in view of Yim et al.
Claims 3-5, 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al in view of Henckens.
Claims 7 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al in view of Topolkaraev et al.
Claims 12-13, 17-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al in view of Topolkaraev et al.
Claims 14-16, 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al in view of Topolkaraev et al in view of Henckens.
Claim 20 stands rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al in view of Henckens.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al (US Patent 6,284,832 (already of record)). 
Regarding claims 1-2, 6, 8-10, Foulger et al discloses the invention substantially as claimed.  Foulger et al discloses the invention substantially as claimed.  Foulger et al teaches a conducting polymer composite comprising a major phase polymer, minor phase polymer and conducting filler dispersed therein in order to generate a continuous conductive network in the composite material (which satisfies claimed continuous metal trace) (Abstract, Col. 4, Lines 41-43).  Foulger et al further teaches less than or equal to 12wt% of conductive filler in the composite (Col. 4, Lines 9-11).  Foulger et al further teaches a conducting filler such as metallic fillings (which satisfies claimed plurality of metal particles) (Col. 4, Lines 25-26; Col. 6, Line 21).  Foulger et al further teaches a ternary composite which is an immiscible blend having co-continuous phases wherein the filler is more preferably at the interface of the continuous minor and major phases (which satisfies claimed filler is immiscible with the first and second phase polymers, satisfies first and second polymer define a first and second continuous domain and satisfies the continuous metal trace at the interface) (Col. 5, Lines 28-29, 56-58, 65).  Foulger et al further teaches the major phase polymer includes HDPE, PP, PS, polybutadiene and polyacrylonitrile (Col. 9, Lines 27-36).  Foulger et al further teaches the minor phase polymer includes HDPE and PP (Col. 8, Line 65-Col. 9, Line 5).  However, Foulger et al fails to specifically disclose metallic fillers as the preferred conductive filler and the bulk conductivity of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a metallic filler as the conductive filler in Foulger et al in order to provide the conductivity to the composite and provide a strong continuous conductive network in the composite, Foulger et al specifically teaches the filler can be metallic particles (Col. 8, Line 26).  
With regard to the bulk conductivity of the conductive composite is the same as the bulk conductivity of the metal in the plurality of metal particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the bulk conductivity of the conductive composite is the same as the bulk conductivity of the metal in the plurality of metal particles in Foulger et al as Foulger et al teaches the conductive fillers such as metallic particles are dispersed in the major and minor phase polymers to generate a continuous conductive network, hence, the conductive property of the composite is provided by the metallic particles which impart the continuous conductive network and conductivity, it would only be obvious to the ordinary artisan to expect the bulk conductivity of the plurality of metal particles to be the same as the bulk conductivity of the composite as the metal particles provide the conductivity properties to the composite in a continuous conductive network.
Regarding claim 6, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claims 3-4, 9 (9 is in the alternative) are rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al (US Patent 6,284,832 (already of record)) as applied to claims 1-2, 6, 8-10 above, and in further view of Yim et al (Self-interconnection characteristics of hybrid composite with low-melting-point alloy fillers (already of record)).
Regarding claims 3-4, 9, Foulger et al discloses the invention substantially as claimed.  Foulger et al teaches the limitations of the instant claims.  However, Foulger et al fails to specifically disclose SnBi metal alloy particles.
In the same field of endeavor, Yim et al teaches a composite comprising low melting point alloy fillers (Abstract).  Yim et al further teaches composites with enhanced electrical and mechanical properties filled with low melting point alloy in order to melt the fillers and form an electrical conduction path by the coalescing and wetting behavior of the fused low melting point fillers (Pg. 1142, Right Column, 2nd paragraph; Pg. 1151, Conclusion, Left Column, last line).  Yim et al further teaches SnBi metal alloy particles having a melting point of 139.15°C (which satisfies heating the mixture to a temperature greater than the melting point of the plurality of metal particles) (Pg. 1143, Left Column).
With regard to heating the SnBi metal alloy particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted SnBi metal alloy particles in Foulger et al in view of Yim et al in order to provide a In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Claims 3-5, 9 (9 is in the alternative) are rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al (US Patent 6,284,832 (already of record)) as applied to claims 1-2, 6, 8-10 above, and in further view of Henckens (US Patent Application 2012/0177930 (already of record)).
Regarding claims 3-4, 9, Foulger et al discloses the invention substantially as claimed.  Foulger et al teaches the limitations of the instant claims.  However, Foulger et al fails to specifically disclose SnBi, BiInSn or BiSnAg metal alloy particles.
In the same field of endeavor, Henckens teaches adhesives/composites comprising at least one resin component, at least one low melting point filler and optionally at least one electrically conductive filler with is different from the low melting point metal filler suitable for fabrication of electronic devices or circuits  (Abstract, Paragraph 19).  Henckens further teaches the low melting point fillers improve the long term stability of the electrically conductive bonds formed because the metal fillers prevent a significant increase in electrical resistivity (decrease in conductivity) (Paragraph 74).  Henckens further teaches suitable alloys include alloys of indium with indium and/or tin such as alloys of tin with silver, bismuth, indium and/or lead 
With regard to SnBi, BiInSn or BiSnAg metal alloy particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted SnBi, BiInSn and BiSnAg metal alloy particles in Foulger et al in view of Henckens in order to provide a composite with improved long term stability which prevents a decrease in electrical conductivity and because Henckens teaches the combination of different metal fillers.  Nonetheless, it is well settled that it is prima facie obvious to combine ingredients which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al (US Patent 6,284,832 (already of record)) as applied to claims 1-2, 6, 8-10 above, and in further view of Topolkaraev et al (WO Patent 2015/019212 (already of record)).
Regarding claims 7 and 11, Foulger et al discloses the invention substantially as claimed.  Foulger et al teaches the features above.  However, Foulger et al fails to specifically disclose polylactic acid, polycaprolactone and poly(styrene-isoprene-styrene) block copolymer.
In the same field of endeavor, Topolkaraev et al teaches a polymeric material formed from a thermoplastic composition containing a continuous phase that includes a matrix polymer and a microinclusion and nanoinclusion additive that are dispersed within the continuous phase and form discrete domains (Pg. 2, Lines 8-12).  Topolkaraev et al teaches a matrix polymer and polymeric microinclusion additive that are immiscible with each other; the 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have substituted polylactic acid, polycaprolactone or poly(styrene-isoprene-styrene) in Foulger et al in view of Topolkaraev et al because Foulger et al teaches any major phase as long as its suitable to promote immiscibility with the minor phase polymer and Foulger et al specifically teaches PS, PET and PBT (Col. 9, Lines 20-36); hence, simple substitution of one known polyester or styrenic polymer for another, would only be obvious to the ordinary artisan.  Also, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Claims 12-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al (US Patent 6,284,832 (already of record)) in view of Topolkaraev et al (WO Patent 2015/019212 (already of record)).
Regarding claims 12-13, 17-18, Foulger et al discloses the invention substantially as claimed.  Foulger et al discloses the invention substantially as claimed.  Foulger et al discloses the invention substantially as claimed.  Foulger et al teaches a conducting polymer composite comprising a major phase polymer, minor phase polymer and conducting filler dispersed therein in order to generate a continuous conductive network in the composite material (which satisfies claimed continuous metal trace) (Abstract, Col. 4, Lines 41-43).  Foulger et al further 
In the same field of endeavor, Topolkaraev et al teaches a polymeric material formed from a thermoplastic composition containing a continuous phase that includes a matrix polymer and a microinclusion and nanoinclusion additive that are dispersed within the continuous phase and form discrete domains (Pg. 2, Lines 8-12).  Topolkaraev et al teaches a matrix polymer and polymeric microinclusion additive that are immiscible with each other; the polymers can be a polylactic acid, polycaprolactone, styrenic polymers and poly(styrene-isoprene-styrene) block copolymer (Pg, 5, Line 26-Pg. 6, Line 16; Pg. 8, Line 32-Pg. 9, Line 17; Pg. 11, Line 28).  Topolkaraev et al further teaches printing the polymeric material from a three-
With regard to the composite filament, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided m extruding to form a 3D object/filament in Foulger et al in view of Topolkaraev et al in order to utilize 3D printer extrusion technology in order to mix the components of the composite and mold into 3D form to form an article.
With regard to polylactic acid, polycaprolactone and poly(styrene-isoprene-styrene) block copolymer, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have substituted polylactic acid, polycaprolactone or poly(styrene-isoprene-styrene) in Foulger et al in view of Topolkaraev et al because Foulger et al teaches any major phase as long as its suitable to promote immiscibility with the minor phase polymer and Foulger et al specifically teaches PS, PET and PBT (Col. 9, Lines 20-36); hence, simple substitution of one known polyester or styrenic polymer for another, would only be obvious to the ordinary artisan.  Also, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
With regard to the bulk conductivity of the conductive composite filament is the same as the bulk conductivity of the metal in the plurality of metal particles, it would have been 
Regarding claim 17, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claims 14-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al (US Patent 6,284,832 (already of record)) in view of Topolkaraev et al (WO Patent 2015/019212 (already of record)) as applied to claims 12-13, 17-18 above, and in further view of Henckens (US Patent Application 2012/0177930 (already of record)).
Regarding claims 14-16, 19, Foulger et al and Topolkaraev et al discloses the invention substantially as claimed.  Foulger et al and Topolkaraev et al teaches the features above.  However, Foulger et al and Topolkaraev et al fails to specifically disclose SnBi and BiSnAg metal alloy particles.
In the same field of endeavor, Henckens teaches adhesives/composites comprising at least one resin component, at least one low melting point filler and optionally at least one electrically conductive filler with is different from the low melting point metal filler suitable for fabrication of electronic devices or circuits  (Abstract, Paragraph 19).  Henckens further teaches the low melting point fillers improve the long term stability of the electrically conductive bonds formed because the metal fillers prevent a significant increase in electrical resistivity (decrease in conductivity) (Paragraph 74).  Henckens further teaches suitable alloys include alloys of indium with indium and/or tin such as alloys of tin with silver, bismuth, indium and/or lead (which satisfies claimed BiSnAg) (Paragraph 68).  Henckens further teaches combinations of different metal fillers (Paragraph 73).
With regard to SnBi and BiSnAg metal alloy particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted SnBi and BiSnAg metal alloy particles in Foulger et al and Topolkaraev et al in view of Henckens in order to provide a composite with improved long term stability which prevents a decrease in electrical conductivity and because Henckens teaches the combination of different metal fillers.  Nonetheless, it is well settled that it is prima facie obvious to combine ingredients which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Foulger et al (US Patent 6,284,832 (already of record)) in view of Henckens (US Patent Application 2012/0177930 (already of record)).
Regarding claim 20, Foulger et al discloses the invention substantially as claimed.  Foulger et al discloses the invention substantially as claimed.  Foulger et al teaches a conducting polymer composite comprising a major phase polymer, minor phase polymer and conducting filler dispersed therein in order to generate a continuous conductive network in the composite material (which satisfies claimed continuous metal trace) (Abstract, Col. 4, Lines 41-43).  Foulger et al further teaches less than or equal to 12wt% of conductive filler in the composite (Col. 4, Lines 9-11).  Foulger et al further teaches a conducting filler such as metallic fillings (which satisfies claimed plurality of metal particles) (Col. 4, Lines 25-26; Col. 6, Line 21).  Foulger et al further teaches a ternary composite which is an immiscible blend having co-continuous phases wherein the filler is more preferably at the interface of the continuous minor and major phases (which satisfies claimed filler is immiscible with the first and second phase polymers, satisfies first and second polymer define a first and second continuous domain and satisfies the continuous metal trace at the interface) (Col. 5, Lines 28-29, 56-58, 65).  Foulger et al further teaches the major phase polymer includes HDPE, PP, PS, polybutadiene and polyacrylonitrile (Col. 9, Lines 27-36).  Foulger et al further teaches the minor phase polymer includes HDPE and PP (Col. 8, Line 65-Col. 9, Line 5).  However, Foulger et al fails to specifically disclose SnBi and BiSnAg metal alloy particles and the bulk conductivity of the conductive polymer composite is the same as the bulk conductivity of the metal in the plurality of metal particles.

With regard to SnBi and BiSnAg metal alloy particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted SnBi and BiSnAg metal alloy particles in Foulger et al in view of Henckens in order to provide a composite with improved long term stability which prevents a decrease in electrical conductivity and because Henckens teaches the combination of different metal fillers.  Nonetheless, it is well settled that it is prima facie obvious to combine ingredients which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to the bulk conductivity of the conductive composite is the same as the bulk conductivity of the metal in the plurality of metal particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected the bulk conductivity of the conductive composite is the same as the bulk conductivity .

Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Foulger et al fails to teach or suggest the bulk conductivity of the conductive polymer composite is the same as the bulk conductivity of the metal in the plurality of metal particles because Foulger et al teaches minimizing the amount of conductive additive required which results in low composite conductivity.  The Examiner respectfully disagrees with the above argument because Foulger et al teaches less than or equal to about 12wt% conductive metal particles in the composite, which overlaps the amount of metal particles in the instant specification.  Furthermore, the instant claims do not require a specific conductivity/resistivity, the claimed only recites the bulk conductivity of the composite is the same as the bulk conductivity of the metal in the plurality of metals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 3), which satisfies a teaching of greater than 0.001S/cm.  Likewise, Foulger et al teaches generating a continuous conductive network, it is expected that this continuous conductive network would provide the same bulk conductivity as the metal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 11, 2021